Citation Nr: 0503417	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-06 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether the evaluation of the veteran's service-connected 
bilateral hearing loss was properly reduced from 20 percent 
disabling to 10 percent disabling, effective July 1, 2002.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1964.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions that denied the veteran an 
evaluation in excess of 20 percent for his service connected 
bilateral hearing loss, reduced the veteran's disability 
evaluation to 10 percent, effective from July 1, 2002 and 
then increased the evaluation back to 20 percent, effective 
February 4, 2004.  

By way of history, the Board notes that in a February 2000 
rating action, the RO granted a 20 percent evaluation for the 
veteran's hearing loss disability, effective May 7, 1999.  In 
December 2000, the RO received the veteran's statement that 
his hearing loss had increased.  In June 2001, the veteran 
complained that his hearing loss disability had worsened and 
the RO scheduled the veteran for a VA audio examination that 
was completed later that month.  Based on the June 2001 VA 
examination findings, the RO proposed a reduction in the 
veteran's hearing loss disability evaluation to 10 percent.  

In support of his claim, the veteran submitted additional 
evidence and underwent another VA audio examination in 
October 2001.  In February 2002, the veteran offered 
testimony before a hearing officer at the RO.  In March 2002, 
the RO issued a rating action in which the veteran's hearing 
loss disability evaluation was decreased to 10 percent 
disabling, effective from June 1, 2002.

In April 2002, the RO amended the effective date of the 10 
percent rating to July 1, 2002 in order to cure a procedural 
defect of improper notice.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a videoconference hearing held in November 2002.

In November 2003, the Board remanded this matter to the RO 
for additional development of the record.  

After further development of the record, the RO issued a 
rating action in March 2004, in which the veteran's 
disability evaluation for hearing loss was increased to 20 
percent, effective February 4, 2004.  

In August 2004, this matter was again remanded to the RO for 
additional development.  This development having been 
completed, the matter has been returned to the Board.


FINDINGS OF FACT

1.  In a February 2000 rating decision, the RO granted 
service connection for bilateral hearing loss and evaluated 
this disability as 20 percent disabling, effective May 7, 
1999.

2.  Audiological findings in June 2001 show that the veteran 
had Level III hearing in the right ear and Level IV hearing 
in the left ear.

3. By a letter dated in July 2001, the RO informed the 
veteran that medical evidence reflected improvement in his 
condition and that the RO proposed to reduce the prior 
evaluation from 20 percent to 10 percent disabling.

4. Audiological findings in July 2001 show that the veteran 
had Level IV hearing in the right ear and Level IV in the 
left ear.

5. Audiological findings in October 2001 show that the 
veteran had Level III hearing in the right ear and Level IV 
in the left ear.

6. By a rating decision dated in March 2002 the RO reduced 
the rating for the veteran's bilateral hearing loss to 10 
percent disabling, effective June 1, 2002.

7.  In April 2002, the RO amended the effective date of the 
10 percent rating to July 1, 2002 in order to cure a 
procedural defect of improper notice.  

8.  Audiological findings in February 2004 show that the 
veteran had Level VI hearing in the right ear and Level V 
hearing in the left ear.


CONCLUSIONS OF LAW

1.  The reduction of the disability evaluation for bilateral 
hearing loss to 10 percent disabling, effective July 1, 2002, 
was proper, and restoration of a 20 percent evaluation is not 
warranted. 38 U.S.C.A. §§ 1155, 1159, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.951, 4.85, 4.86, Tables VI, VIA, VII, 
Diagnostic Code 6100 (2004).

2.  The criteria for a rating in excess of 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.951(a), 4.2, 
4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In this case, the RO, in a letter dated in June 2001, 
provided the veteran with the notice required under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
in the November 2003 letter, the veteran was informed that in 
order to establish entitlement to a increased evaluation for 
his condition, the evidence must show that his service-
connected disability had increased in severity.  The veteran 
was also informed of the types of evidence VA would assist 
him in obtaining, and informed that relevant evidence could 
consist of statements from his doctor, medical records or 
medical opinions.  Moreover, the RO informed the veteran that 
he could submit to VA additional medical evidence or 
information that he wished to be considered in the processing 
of his claim.  

By way of February 2000, July 2001, March and April 2002, and 
March 2004 rating decisions, a May 2002 Statement of the 
Case, and March and November 2004 Supplemental Statements of 
the Case, the RO advised the veteran and his representative 
of the basic law and regulations governing his claims, and 
the basis for the decision regarding the claims.  These 
documents, as well as the RO's June 2001 letter, also 
specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b).  In 
this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records; post-service medical evidence, including private and 
VA medical reports and records and VA audiological 
examinations, testimony of the veteran at a hearing before 
the Board, and statements submitted by the veteran and his 
representative in support of his claim.  The Board finds that 
the RO undertook reasonable development with respect to the 
veteran's claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

II.	Whether the evaluation of the veteran's service-
connected bilateral hearing loss was properly reduced 
from 20 percent disabling to 10 percent disabling, 
effective July 1, 2002.

In a July 2001 rating action, the RO proposed reducing the 
rating for the veteran's bilateral hearing loss from 20 
percent disabling to 10 percent disabling based on VA 
audiological findings in June 2001. The veteran was notified 
of the RO's intent to reduce his 20 percent rating by letter 
dated July 19, 2001. In the letter, the veteran was afforded 
the opportunity for a hearing and was given 60 days in which 
to submit additional evidence to show why his compensation 
payments should be continued at their present level.  See 38 
C.F.R. § 3.105(e)(i).  By a letter dated in April 2002, the 
RO informed the veteran of the decision to reduce his rating 
for bilateral hearing loss to 10 percent, effective July 1, 
2002.

The RO thus complied with the procedures required under 38 
C.F.R. § 3.105 for reducing the veteran's disability rating 
by notifying him of his rights, giving him an opportunity for 
a hearing and time to respond, and making the reduction 
effective no sooner than permitted. 38 C.F.R. § 3.105(e).

Next, the Board will address whether VA has met its burden of 
proving that the reduction was warranted.

The veteran's 20 percent rating for bilateral hearing loss 
was made effective on May 7, 1999, and continued in effect 
until July 1, 2002. Since the evaluation had not been in 
effect for five years or more, compliance with the provisions 
of 38 C.F.R. § 3.344(a) and (b) is not required.  38 C.F.R. § 
3.344(c).  These provisions also do not apply to disabilities 
that have not become stabilized and are likely to improve. 
Reexaminations reflecting improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  38 
C.F.R. § 3.344(c).

The veteran's hearing loss in this case is evaluated under 
Diagnostic Code 6100 pertaining to hearing impairment.

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  38 C.F.R. § 4.85.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIA.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Pure tone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e).

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns 
of hearing impairment. Under its provisions, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determined the Roman Numeral 
designation for hearing impairment form either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  When the pure tone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determined the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher numeral.  38 C.F.R. § 4.86.

In this case, the veteran underwent three audiometric 
examinations relevant to the reduction of his evaluation.  In 
June 2001, the veteran was afforded a VA examination that 
revealed average pure tone hearing threshold levels, as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 Hertz, of 72.5 for the right 
ear and 71.25 for the left ear.  Speech discrimination 
ability was 90 percent for the right ear and 82 percent for 
the left ear.  These findings are consistent with Level III 
hearing in the right ear and Level IV hearing in the left 
ear.  A 10 percent disability rating is assigned for hearing 
loss when hearing acuity is Level IV for the poorer ear and 
Level III for the better ear.  38 C.F.R. § 4.85, 4.87, DC 
6100.

On a private audiometric examination conducted in July 2001, 
the average pure tone hearing threshold levels, as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 Hertz, were 72.5 for the right ear and 
65 for the left ear.  Speech discrimination ability was 80 
percent for the right ear and 80 percent for the left ear.  
These findings are consistent with Level IV hearing in the 
right ear and Level IV hearing in the left ear.  A 10 percent 
disability rating is assigned for hearing loss when hearing 
acuity is Level IV for each ear.  38 C.F.R. § 4.85, 4.87, DC 
6100.  

Finally, an October 2001 VA examination revealed average pure 
tone hearing threshold levels, as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz, of 75 for the right ear and 72.5 for the left 
ear.  Speech discrimination ability was 86 percent for the 
right ear and 82 percent for the left ear.  These findings 
are consistent with Level III hearing in the right ear and 
Level IV hearing in the left ear.  A 10 percent disability 
rating is assigned for hearing loss when hearing acuity is 
Level IV for the poorer ear and Level III for the better ear.  
38 C.F.R. § 4.85, 4.87, DC 6100.

Here, the Board notes that in each of the three audio 
examinations above, the veteran's condition warrants no more 
than a 10 percent disability rating.  As such, the Board 
finds that the evidence supports a reduction from 20 percent 
to 10 percent disabling in this case.

The above determination is based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the veteran's bilateral hearing loss reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321.  And there is no indication 
that this disability results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations).  Further, the disability has not required any, 
let alone frequent, periods of hospitalization, and has not 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of these 
factors, the Board is not required to remand this claim to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons, the Board finds that the evidence 
supports the reduction of the rating for the veteran's 
service-connected bilateral hearing loss from 20 percent to 
10 percent, effective July 1, 2002.  As such, the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).

III.	Entitlement to an increased rating for bilateral 
hearing loss,
currently evaluated as 20 percent disabling.

The veteran next contends that he is entitled to an increased 
rating for his service-connected bilateral hearing loss.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
Where the Rating Schedule does not provide a non-compensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The current level of 
disability is generally of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson  v. Brown, 12 Vet. App. at 126.

As noted above, evaluations of defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  Disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The veteran's bilateral hearing loss is currently rated as 20 
percent disabling under Diagnostic Code 6100 of the Rating 
Schedule.  Pursuant to the rating criteria, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  In this case, the veteran does not have 
hearing at 55 decibels or higher for 1000 Hertz bilaterally.  
Table VI will therefore will be used to determine the 
applicable Roman numberal designations.  38 C.F.R. § 4.85.

The February 2004 VA audiometric evaluation, which is the 
latest evaluation contained in the record, showed pure tone 
hearing thresholds of 35 at 1,000 Hertz, 75 at 2,000 Hertz, 
90 at 3,000 Hertz, and 105 at 4,000 Hertz, averaging 76.25 
for the veteran's right ear.  For the veteran's left ear the 
pure tone hearing thresholds were 45 at 1,000 Hertz, 75 at 
2,000 Hertz, 90 at 3,000 Hertz, and 95 at 4,000 Hertz, 
averaging 76.25.  Speech discrimination ability was 70 
percent for the right ear and 76 percent for the left ear.  
The mechanical application of the rating schedule to the 
February 2004 VA audiometric evaluation, using Table VI, 
revealed findings consistent with level VI hearing in his 
right ear and level V hearing in his left ear, which warrants 
a 20 percent disability rating.  Diagnostic Code 6100 (2004).  
Entitlement to an evaluation in excess of 20 percent for this 
disability is therefore not warranted.

As before, the above determination is based on the 
application of VA's Schedule for Rating Disabilities.  There 
is also no showing that the veteran's bilateral hearing loss 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321.  And there is no 
indication that this disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations).  Further, the disability has 
not required any, let alone frequent, periods of 
hospitalization, and has not otherwise rendered impractical 
the application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

1..The reduction of the disability rating for bilateral 
hearing loss, effective July 1, 2002, was proper, and 
restoration of a 20 percent rating is not warranted.

2.  An increased rating for bilateral hearing loss, in excess 
of 20 percent disabling, is denied.




	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


